Title: From James Madison to Arthur St. Clair, 23 June 1802
From: Madison, James
To: St. Clair, Arthur


Sir,
Department of State June 23d. 1802.
The several charges against you as Governor of the North Western Territory with the vindication offered in your several communications ending 17th. June 1802. have been duly considered by the President. Altho’ he is disposed to view with much indulgence the transactions of an officer, who has stood in so many honorable and interest[ing] relations to his country, he has judged it indispensible that his particular disapprobation should be expressed to you, of your conduct in granting to your son an illegal tenure of office; and in accepting yourself illegal fees, an abuse which he expects will be immediately rectified by proper notice to the agents collecting them. He has charged me also to make known to you, that in continuing, since the commencement of the Legislative power under the second grade of Government, to lay out Counties and fix their seats of justice by your sole authority, you have not pursued the construction put by the Executive on the Ordinance constituting the Territorial Government.
From the regret which the President has felt at an occasion for the animadversions now conveyed, you will be sensible how much you will contribute to his satisfaction by such a line of official conduct as may best obviate discontents among the people under your administration, foster their respect for the laws, and coincide with the benevolent policy of the federal Government towards their rights and interests. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).


